EXHIBIT 10.9O

 

February 22, 2005

 

Ross G. Clark

25 Glen Road

Devonport

North Shore City

Auckland

New Zealand

 

Re:    Amendment to Key Employee Agreement

 

Dear Ross:

 

By our signatures below, we hereby agree that effective as of February 22, 2005
this Amendment to Key Employee Agreement amends Section 3 (b) (2) of that
certain Key Employee Agreement, dated as of June 23, 2004, as follows:

 

“Within 12 Months Following a Change of Control. If the Company terminates
Executive’s employment without Cause (defined herein) or Executive resigns his
employment for Good Reason (defined herein) within twelve (12) months following
a Change of Control, Executive shall receive the following severance benefits
from the Company (collectively, the “Severance Benefits”): (i) Executive will
continue to receive his annual base salary in effect as of the termination
effective date (or, if Executive resigns his employment pursuant to Section
3(f)(ii), he will receive payments equal to his base salary in effect prior to
the reduction in his compensation leading to his resignation), subject to
standard payroll deductions and withholdings, on the Company’s standard payroll
dates for the period from the termination effective date and continuing for
twelve (12) months thereafter, provided that in order to continue receiving such
salary Executive shall not compete with, solicit employees of, or otherwise
interfere with the employment relationships of the Company; (ii) the unvested
portions of any and all of Executive’s stock option grants or other equity
grants will be subject to accelerated vesting such that the number of shares
that would have vested if Executive’s employment continued for twelve (12)
months following the termination date will immediately vest and become fully
exercisable as of the termination effective date; and (iii) if Executive timely
elects to continue his Company-provided group health insurance coverage pursuant
to federal COBRA law, the Company will reimburse him for the cost of his COBRA
premiums to continue his health insurance coverage for him and his dependents
(if applicable) for eighteen (18) months following the termination effective
date.”

 

1.



--------------------------------------------------------------------------------

Section 3 (b) (2) above shall be terminated and superseded in its entirety by
the following paragraphs and their terms:

 

“Within 12 Months Following a Change of Control. If the Company terminates
Executive’s employment without Cause (defined herein) or Executive resigns his
employment for Good Reason (defined herein) within twelve (12) months following
a Change of Control, Executive shall receive the following severance benefits
from the Company (collectively, the “Severance Benefits”): (i) Executive will
continue to receive his annual base salary in effect as of the termination
effective date (or, if Executive resigns his employment pursuant to Section
3(f)(ii), he will receive payments equal to his base salary in effect prior to
the reduction in his compensation leading to his resignation), subject to
standard payroll deductions and withholdings, on the Company’s standard payroll
dates for the period from the termination effective date and continuing for
twelve (12) months thereafter, provided that in order to continue receiving such
salary Executive shall not compete with, solicit employees of, or otherwise
interfere with the employment relationships of the Company; (ii) the unvested
portions of any and all of Executive’s stock option grants or other equity
grants will be subject to accelerated vesting such that all of the shares will
immediately vest and become fully exercisable as of the termination effective
date; and (iii) if Executive timely elects to continue his Company-provided
group health insurance coverage pursuant to federal COBRA law, the Company will
reimburse him for the cost of his COBRA premiums to continue his health
insurance coverage for him and his dependents (if applicable) for eighteen (18)
months following the termination effective date.

 

All severance provisions provided in this Agreement are subject to the parties
entering into a final separation agreement containing the Company’s standard
form of release of claims in favor of the Company (attached to the Amendment to
Key Employee Agreement on Exhibit D) and other standard provisions, including
without limitation, those relating to non-disparagement and confidentiality”

 

Sincerely

 

/s/ John Scarlett

--------------------------------------------------------------------------------

  

/s/ Ross Clark

--------------------------------------------------------------------------------

John A. Scarlett

   Ross G. Clark

President and Chief Executive Officer

    

23 February, 2005

--------------------------------------------------------------------------------

  

23 February, 2005

--------------------------------------------------------------------------------

Date

   Date

 

 

2.



--------------------------------------------------------------------------------

EXHIBIT D

 

STANDARD FORM OF RELEASE PROVISIONS

 

1. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his/her own behalf, and on behalf of his/her respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (“the Releasees”), from, and agree not
to sue concerning, any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

D-1



--------------------------------------------------------------------------------

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

2. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that:

 

(a) He/she should consult with an attorney prior to executing this Agreement;

 

(b) He/she has up to twenty-one (21) days within which to consider this
Agreement;

 

(c) He/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

3. Civil Code Section 1542. Employee represents that he/she is not aware of any
claim by him/her other than the claims that are released by this Agreement.
Employee acknowledges that he/she has had the opportunity to be advised by legal
counsel and is familiar with the provisions of California Civil Code Section
1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

4. No Pending or Future Lawsuits. Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he/she does not intend to bring any claims
on his/her own behalf or on behalf of any other person or entity against the
Company or any other person or entity referred to herein.

 

D-2



--------------------------------------------------------------------------------

5. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he/she shall not be entitled to any employment
within the Company, its subsidiaries and he/she hereby waives any right, or
alleged right, of employment or re-employment with the Company or its
subsidiaries.

 

D-3